Democratic process in Turkey (debate)
The next item is the Commission statement on democratic process in Turkey.
Member of the Commission. - Madam President, I am afraid we may have the same passion in this discussion on democracy in Turkey as we had on the wine reform during the second half of Arsenal v Manchester United, which is a snapshot of Europe in 2009.
This is more serious, because this is a very serious matter and indeed a very substantive issue concerning democratic development in Turkey. First of all I am deeply saddened and shocked by the massacre that took place in Bilge in Turkey last night, killing 44 people. I offer my sincere condolences to the families and friends of the victims and I trust that the murderers will be brought to justice as soon as possible. There is no moral or ethical justification of this kind of horrible attack.
Let me also express my personal, and the Commission's, sorrow on the death of nine Turkish soldiers and a gendarme as a consequence of the terrorist attacks last week. Our thoughts are with the families of those who lost their lives.
We condemn terrorism and support Turkey in its fight against terrorism. The PKK is on the EU list of terrorist organisations. Between 14 and 18 April more than 200 officials and members of the Democratic Society Party have been arrested in a police operation throughout Turkey, and in particular in its south-eastern region.
We understand that charges brought against them include being a member of a terrorist organisation, although a formal indictment is still pending. We expect to see the indictment finalised as part of a transparent and objective judicial process.
The Commission cannot interfere in ongoing legal cases. However, our approach is clear: while we support the fight against terrorism, we have consistently stressed that it must be conducted by respecting human rights and fundamental freedoms, in particular as regards the freedom of expression and association.
Political pluralism is an integral part of any democracy. The Turkish Grand National Assembly is today largely representative of the country's political diversity. The Democratic Society Party has been contributing to pluralism in Turkey, and its political legitimacy was confirmed by the results of the recent local elections in March.
At the same time, the people of south-east Turkey need peace, they need stability and prosperity rather than further violence or confrontation. Condemning the use of force and violence is a duty for all parties involved. All must exercise restraint and be committed to peaceful means and peaceful means only. This is also an integral part of any democracy.
We will continue to follow up closely the developments of this case. It is essential that the principles of democracy and the rule of law, including the rights of defendants, will prevail.
The Commission also continues to follow closely the closure case against the DTP currently pending in the Constitutional Court. In this context, the current rules governing the closure of political parties in Turkey are not in line with the European Convention of Human Rights and with European practices, as was recently stated in an opinion of the Venice Commission. We have requested Turkey to take such an opinion fully into account and to reflect it in the Turkish constitutional and legislative framework in the form of revisions to this effect.
To conclude, we continue to encourage the Turkish authorities to address the problems of the south-east of the country and its people, in order to enhance the economic, social and cultural opportunities of all Turkish citizens irrespective of their ethnic, religious or linguistic origins.
Under the Copenhagen political criteria, Turkey is expected to ensure cultural diversity and promote cultural rights of all its citizens, as set out in our Accession Partnership. In this context, the establishment of a new TRT channel broadcasting in the Kurdish language is a step forward. It shows a change of mentality and I want to encourage the Turkish authorities to take further steps in this direction.
We will continue to monitor the situation in the south-east and will report in our upcoming progress report. That is an essential part of the process of democratisation of Turkey.
on behalf of the PPE-DE Group. - (NL) Madam President, Commissioner, following the local elections on 29 March, in which the Kurdish Democratic Society Party (DTP) achieved a sensational victory - almost doubling their number of mayors from 52 to 98 - it is clear that the Kurdish question can no longer be reduced to a socioeconomic issue, as Mr Erdoğan and his Justice and Development Party (AKP) have been doing up to now. There is a clear need for a political solution, and the DTP must also be accepted as a full partner in discussions.
In this situation, one would think that a repressive approach was outmoded, yet the Turkish authorities have once again embarked on a widespread wave of arrests. More than 400 leading DTP personnel have been arrested for requesting a solution to the Kurdish question. My question to the Commission is as follows, therefore. This is now the fifth or sixth party set up by the Kurds - currently bearing the name DTP. It has 21 members of parliament and 98 mayors, and still the Kurds continue to be sidelined.
Commissioner, has not the time come for the European Union to initiate mediation between the Turkish Government and the DTP? If it does not, this situation will remain at a complete standstill. In other words, the causes of a number of supposed terrorist activities must be tackled. I think that the election victory a few weeks ago also proves that the Kurdish sense of nationality is alive and well, and that structural reforms promoting increased autonomy for the Kurds must also be carried out quickly.
I should also like to call attention to another urgent problem on the fringe of this debate, which is that more than 1 500 minors have been locked up in prison and are being tried by the same court as adults, totally contrary to the International Convention on the Rights of the Child. What does the Commission intend to do about this?
Madam President, ladies and gentlemen, Mr Rehn, during this sixth legislative period Turkey has been a priority on our EU agenda. Before the start of accession negotiations, Turkey had made huge steps towards reform and the EU recognised this accordingly.
Today the mood has changed somewhat. We are growing increasingly concerned about the progress of the democratisation process in Turkey. Freedom of the press, the protection of minorities, but also reform of the judiciary must be monitored constantly. As for the Ergenekon trial which is taking place in Turkey, I would like to say that this must not become politicised. The fact is that arrests and searches are taking place. Hasty comments should be avoided. Careful reporting has an important role to play here.
Important progress has been made on the Kurdish question. The solution of the Kurdish problem is central to the process of democratisation and the protection of minorities. However, I also have concerns about the current position of some EU heads of government. Ambiguous signals from the EU also mean that from time to time the democratic process in Turkey faces a bumpy ride. In this respect I would like to recall that a clear commitment on behalf of the EU to Turkey's full membership would give the reform process a huge boost. Otherwise, there will always be new breeding grounds for fundamentalism and nationalism, and the Kurdish problem will get worse.
After all, the common goal is to turn Turkey into a more modern, stable and prosperous democracy, based on a secular state and a pluralistic society. This is not only in Turkey's interest, it is also an important strategic interest of the European Union.
Madam President, Commissioner, ladies and gentlemen, this is the last plenary sitting of this legislative period. My fellow Member Mr Öger has just said that Turkey is a priority. In recent years, as rapporteur for my group, I have been able to deal with this issue and I must say I am very happy that in this last session we are once more getting to the heart of the matter, namely the question of democracy in Turkey.
It is the first Copenhagen criterion that is in question. There are varying opinions as to how Turkey has developed. However, I believe that in one respect there is consensus: the pace of reform in Turkey seems to have slackened; the impression at the end of this legislative period is that Turkey now has further to go before it will be ready for accession than it had at the beginning both of the mandate of the Commission and of the legislature of this Parliament.
For the Group of the Alliance of Liberals and Democrats for Europe the problems of freedom of the press and of opinion are particularly important in this context. You know that you cannot watch YouTube in Turkey. The rights of journalists, publishers, publicists, columnists and authors are restricted by certain legal regulations. The Commission has thankfully indicated in its progress report that this is a problem. In the opinion of many observers, these problems have increased. I would be grateful if the Commission would say something about this - whether it believes the problems have got worse or whether things have got better. That would be really surprising.
In addition, there are important subjects like the protection of religious minorities and the safeguarding of women's rights. However, the key issue at the moment is the question of freedom of the press, the revoking of the press accreditations of critical journalists by the Prime Minister, the largely unjustified arrests of critical journalists and publishers in the course of investigations into the clearly criminal Ergenekon network, the takeover of the ATV-Sabah media group by the Scharlach-Holding, which is owned or controlled by the Prime Minister's son-in-law, the Prime Minister's public calls to boycott media and the judgement against the Doğan media group and fine of EUR 380 million with the aim of forcing it out of business because it reported the lighthouse donation scandal, and his preferential treatment of the AKP. This is not only a question of press freedom, it also scares off investors, who doubt the certainty of the law in Turkey.
Turkey is an important neighbour, an important, respected NATO partner. We want to continue supporting Turkey; that is the opinion of my group. However, we believe that a great deal has to be done here, that the Turkish Government must demonstrate its will to no longer ride roughshod over fundamental European rights, as it is doing at the moment. We would be grateful if this could be documented persuasively in the next legislative period.
Moreover, I believe that we should have this debate not in Strasbourg, but in Brussels.
on behalf of the Verts/ALE Group. - (NL) Madam President, ladies and gentlemen, where democratisation in Turkey is concerned, the picture is mixed, in my opinion, with progress on some points and stagnation and deterioration on others.
It is progress that there were no riots on 1 May on Taksim Square in Istanbul, only trade union leaders commemorating the 1977 tragedy. It is progress that Turkey and Armenia have agreed to improve mutual relations. My call to the Turkish Government would be to continue on this path and not let itself be stopped or sidetracked by nationalists in Ankara or Baku. It is progress that there have been arrests of people suspected of planning a coup or of involvement in political assassinations: the Ergenekon affair.
My warning to the Turkish authorities would be to continue to keep their actions within the law, as any contravention will be used to draw attention away from the substance and will be seized on by those who do not want to see a solution to this matter, do not want to get to the bottom of things.
Then there are the negative developments, however. It is a bad thing that the prime minister has called on the population to stop buying certain newspapers. It is a very bad thing that many of the leading members of a party that was democratically elected to the Turkish Parliament have been arrested. The mass arrest of prominent members of the Kurdish Democratic Society Party (DTP) is just as unacceptable as a formal ban on the party, as the result is the same. The scope for finding a political solution to the Kurdish issue has been drastically curtailed. This is very good news for the extremists on both sides, but very bad news for the majority of Turks and Kurds, who have been longing for a peaceful solution to this problem for so long.
The situation of progress on the one hand and stagnation on the other will only be ended, in my opinion, if the government unambiguously opts for deeper reforms, if the opposition supports these in both word and deed and also, ladies and gentlemen, if the EU keeps its promise that Turkey can become a full member of the European Union provided it meets our democratic standards.
This brings me to my final comment, Madam President. Whilst I am very pleased about the party-wide anxiety about Turkey's democratisation, I have no sympathy at all with MEPs who are critical of Turkey but who are not prepared to allow it to become a full member if these problems are solved. Even after my term of office has come to an end, I shall continue to argue for the reforms that are needed for Turkey to become a full member of the European Union.
Mr President, Commissioner, ladies and gentlemen, a 14-year-old boy in Hakkari was beaten into a coma by a SWAT team policeman. Another 14 year old, who was fleeing a police gas attack, drowned after falling into a river. On 4 April two people died at a demonstration near Urfa as a consequence of a police operation. At present in Diyarbakir there are more than 185 minors in prison. Hundreds of democratically elected politicians and activists of the DTP have been imprisoned, including three party leaders. There are more than 207 proceedings against DTP MPs.
Such is my reading of the present democratic process in Turkey. The list goes on. This repression began shortly after 29 March, when the DTP enjoyed major successes in local government elections in the south-east of the country and the number of their mayoral appointments almost doubled, while by contrast the ruling AKP experienced bitter losses in its much sought after Kurdish region. In my opinion there is a link between the election success of the DTP and the wave of repression against it.
It was then heard from government circles that the extension of the DTP's election success right up to the border with Armenia was regarded as a security risk. Instead of trying to understand this clear vote for what it is, namely an unambiguous message by the Kurds that a solution must be found within the system, an attempt is being made to repress this political success, and with police brutality, if necessary.
Unfortunately, I do not think that even the highly praised AKP has either the will or the determination to develop and push through a comprehensive strategy for the resolution of this conflict, which has lasted for decades. As you all know, since the last progress report there has been no significant progress in the area of freedom of the press and of expression, recognition of the Kurdish reality, rights for religious minorities or civilising the military. The ruling AKP must finally implement genuine constitutional reform and bring a new dynamism, which can regenerate the country constitutionally and democratically and accept its pluralistic, multi-ethnic and multi-cultural social reality. Otherwise there can be no real democratisation in Turkey. That should be clear to all of us here.
on behalf of the IND/DEM Group. - (NL) Mr President, the European Union has made two cardinal errors in its relations with Turkey. In 1999, it press-ganged Turkey into becoming a candidate country, and continued on this wrong track by opening accession negotiations with Ankara in 2005. The Council and the Commission think that, in doing so, they can disregard the historical legacy of the Republic of Turkey.
Nowadays, this historical legacy - or rather burden - manifests itself in a veritable cultural battle between the secular Kemalist camp and the conservative/religious front surrounding the governing Justice and Development Party (AKP) as to the direction the Republic of Turkey should be taking. A noxious consequence of this is the sensational Ergenekon trial of numerous prominent Kemalists. When it comes to nationalistic attitudes towards the country's religious and ethnic minorities, there is now precious little to choose between the Kemalists and Prime Minister Erdoğan. The constant disenfranchisement of these minorities - which is part of the history of the Republic of Turkey - is, of course, at variance with the EU's political conditions for accession.
I would refer the Council and the Commission to a wellknown Dutch saying: it is better to stop half way than to persevere in an error. The European institutions and the Turkish authorities should learn from this wisdom at long last. This is the only way to pave the way towards better, more realistic relations in the interests of both parties.
- (IT) Mr President, ladies and gentlemen, from what I have heard, it is clear that Turkey is a country with very big problems when it comes to democracy.
We have seen and we have heard of 15 000 minors in prisons, we have heard of hundreds of arrests on dubious charges, we are aware that the Kurdish problem is still continuing and above all the Armenian problem, the ageold problem that is absolutely still alive to this day. We have seen the murders of priests or missionaries in the past two years, we have infinite problems. If we compare this situation to that of another country, let us say Belarus, which is still is considered a pariah country in Europe, a country that apparently actually forms part of an axis of evil, it is hard to understand how we can continue to talk about Turkey joining Europe.
There are evidently strong lobbies that promote and desire at all costs Turkey's entry to form part of Europe. Apart from anything else, we cannot overlook the fact that there is a problem, Cyprus, that is actually unique in its essence: in other words a country that is a candidate for EU accession that occupies the land of another country and continues to occupy it by extending its domain over this island and exercising absolute nonliberal power over the people of the island.
I believe that Europeans are looking into their consciences and increasingly realising the inevitability of a decision against Turkey's admission into Europe. I will remind you of some facts: Turkey has 90 million inhabitants, strong demographic growth and above all we must not forget the fact that the Turkish speaking countries of Central Asia are demanding Turkish citizenship and the Turkish State seems intent on giving it to them. This means that the entrance of Turkey would not mean simply Turkey joining Europe but also other peoples, other states in Europe. Let us also not forget that, in historical terms, Turkey was against Europe and now it acts as a significant look-out for two powers that are certainly not European, in other words the United States and Israel.
Lastly, we must not overlook the factor of religion: millions of Turks entering Europe would mean the opening of thousands and thousands of mosques and therefore certainly a reduction in Christian identity and civil identity in Europe. We must also not forget that mosques are often willing accomplices in allowing in ideas that are strongly anti-libertarian, anti-women and anti the European public.
(DE) Mr President, Commissioner, like the Commissioner, I would also like to send my condolences to the families of the victims of this savage attack. I would also like to say in advance that I support all of Turkey's efforts and endeavours in the direction of democratisation. They are certainly intended to bring Turkey closer to the European Union - not 'into', but 'closer' to the European Union.
I also believe that we must proceed with a policy of zero tolerance in the area of human rights and democratisation and must expect extremely high standards. The examples which our colleagues have given speak for themselves and we can see that Turkey still has a very, very long road ahead of it before it reaches EU standards. They also prove that so far Turkey has neglected to address and implement these fundamental constitutional reforms.
The system in Turkey is still characterised by the fact that there is no clear cut division of power between the various state authorities, and this is the root of many of the problems we find in Turkey's political life today. Unfortunately, it must also be said that the list of unsolved problems is getting longer rather than shorter.
For example, I will pinpoint parliamentary rights: there are particularly large deficits in the area of parliamentary budgetary control of military spending. The parliament has hardly any say in this and, what is more, there are special funds over which the parliament has no control whatsoever.
In addition, the immunity of individual members of parliament is regulated in an extremely ambiguous way. In this respect, there is a massive need for reform in Turkey. Unfortunately, Turkey has also failed to sign various European and international agreements - the Convention against Torture, for example. I believe it is really up to Turkey to set a good example here and meet European and international standards.
I could recite even more points, but I will leave it there and call upon the Commission to pay strict attention to progress in these areas.
(BG) I share the concern for the democratic process in Turkey in light of the recent arrests which were made after the local elections. Regardless of this, I do not think that politicians who have close links to organisations resorting to violent methods to achieve their aims should be supported. Violence has never been an acceptable and justified means of protecting rights and freedoms.
I believe that Kurds must enjoy more cultural and educational rights and I greatly respect the continuing reforms, including the launch of a 24-hour Kurdishlanguage TV channel. However, rights and freedoms, fellow Members, are not won through violence, but by using peaceful, political means, through dialogue and mutual respect.
This is why our sincere support for the reforms in Turkey will also encourage the EU's fundamental values to be upheld, with one of the most important of these being respect for ethnic and religious differences and diversity. I am sure that the bright prospect of accession to the European Union will speed up the respect for human rights and the reforms in Turkey.
(IT) Mr President, ladies and gentlemen, President, first of all I would like to greet the president of the DTP Party, Mr Ahmet Türk, who is a VIP guest here to follow the debate. Dear Ahmet, you know that we are with you, that we support the democratic struggle your party is conducting in Turkey for the recognition of the fundamental rights of the Kurdish people.
We acknowledge that the DTP is an essential tool for fostering democracy in Turkey, and for this reason we firmly condemn the police operations that Prime Minister Erdoğan has ordered against you, imprisoning all three vice presidents of the DTP together with more than 300 militants and sympathisers. The DTP's victory in the last administrative elections shows that the DTP is a party that enjoys strong popular democratic support. The European Parliament resolved to ask Prime Minister Erdoğan to table direct discussions with the DTP and instead his response was more oppression, more police, more authoritarianism and more imprisonment.
Everybody knows that my parliamentary group and the European Left have up to now supported Turkey's application for membership of the European Union, at the same time supporting the process of reform in that country. I believe, however, that over the last two years, and particularly during the last few months, Mr Erdoğan has showed his other side, that of a leader who is hand in glove with the worst part of the Turkish army that simply wishes to massacre the Kurds.
The process of reform is practically dead in the water, the prisons are filling with Kurds; Mr Erdoğan himself is cutting off any prospect of Turkey's membership. The responsibility for what is happening in Euro-Turkish relations and the growing bewilderment of European public opinion with regard to Turkey lies with him and him alone.
I would like to send a very strong political message to Mr Erdoğan: either seek a negotiated political solution to the Kurdish question which, let us be very clear about this, is a process that will involve direct negotiations with the DTP, or we will ask you to suspend your negotiations for membership of the European Union. The road to Turkey's membership of the Union is via Diyarkabir and the DTP, otherwise it will be us, in other words the people who most supported your accession process, who ask for a pause for reflection, which could well become permanent.
(FR) Mr President, ladies and gentlemen, today Turkey seems to function as a democracy, but it is not for the European Union to give endless lessons on good conduct, when the EU itself cheerfully and unscrupulously bypasses the sovereign will of its constituent peoples when they vote in referenda.
Basically, Turkey is still a long way from respecting the values of the European nations, as demonstrated by the situation of the countless ethnic and religious minorities which make up the country. The situation of millions of Kurds is slow to improve. Relations with the Armenians or even their Greek neighbours are under constant diplomatic or military pressure. Cyprus is still under Turkish military occupation, in defiance of international law. This has gone on for 35 years. Religious minorities scarcely fare better. The rights of the communities not listed in the treaties are regularly trampled on, under the blind eye of the European Commission, which continues, as does Parliament, to support the accession of this country to the European Union.
Therefore, let us be consistent. While cooperation with Turkey is essential, any accession plans for Turkey must be made in accordance with the European democracies, namely through referenda.
Mr President, we have founded a lot of our efforts and based many of our policies on the hope that by being nice to Turkey this country will change its Kemalic fascism into democratic-like behaviour that is just about acceptable. We were absolutely wrong and have rapidly become desperately disappointed and frustrated. The democratic reform process in Turkey has been moving with the pace of a three-legged turtle.
Commissioner, we and the vast majority of the European citizens we represent have run out of patience. We have had enough. The governing regime in Turkey has proven itself totally incapable and unwilling to get its country into the state of a 21st-century civilisation. Commissioner, the carrot technique has failed gloriously and you have to admit it. The time has now come to use the stick.
Mr President, Parliament, I am afraid, is proving itself again to be rather fickle on the issue of Turkey. I would be grateful if the Commissioner could give us his frank appraisal of the Ergenekon affair. Does he agree that it is a welcome sign of the cleansing of the stables and a signal that the judicial process is finally starting to attack deep corruption inside parts of the Turkish State?
(DE) Mr President, I would like to respond to what Mr Lagendijk has said. We too of course see the positive diplomatic role Turkey can play in relation to Armenia and in relation to the Middle East. However, diplomacy and democracy are two different things. We are particularly concerned by Prime Minister Erdoğan's action against Ahmed Doğan's publishing group. Even Der Spiegel, which has nothing to do with either Doğan or Springer, writes of Erdoğan's private vendetta against Doğan.
I have already mentioned the Commission's progress report. Once again I would like to ask the Commission a specific question. Is the Commission more or less concerned about freedom of opinion and of the press in Turkey than it was at the time the progress report was published? If no, why is it no longer concerned? If yes, what specific measures does the Commission intend to take? How important is the subject of freedom of the press and of opinion in relation to the ongoing accession negotiations? As I said, this is after all about the first Copenhagen criterion, the political criterion.
Member of the Commission. - Mr President, I want to thank honourable Members, first of all, for a very serious and substantive debate on the democratic process in Turkey, and I also want this evening to thank the European Parliament for its contribution to the EU's policy in relation to Turkey. There has been critical but constructive support for our engagement with Turkey in a very critical period. I think Parliament's approach - like, I trust, the Commission's approach - can be described as fair and firm in relation to Turkey and its EU accession process.
Indeed, in my view, we have to be fair and firm and only by being both at the same time can we achieve results. What I mean is that we have to be fair in the sense of maintaining the EU perspective as the critical driver of reforms in the country, keeping our word concerning Turkey's chance to show that it will be able to meet EU accession criteria. At the same time, we have to be firm by applying rigorous conditionality, especially as regards fundamental freedoms and democratic principles. These two key elements - fairness and firmness - only work together and they cannot be separated from each other. I think that is clearly the best way of supporting a democratic transformation in Turkey, which is our objective, because it makes Turkey a better partner and a prospective possible Member State of the European Union, in line with the negotiating framework adopted in the early hours of 4 October 2005.
The current state of affairs is pretty much a mixed picture, as Joost Lagendijk, the chair of the European Parliament Delegation to the EU-Turkey Joint Parliamentary Committee, described it. Sometimes it feels like two steps forward and one step backward, but better that way than vice versa.
As Mr Duff raised the issue, I think that the Ergenekon investigation is a case in point. In view of the investigation so far, it seems that it was essential that this network behind potential political or other attacks against democracy in Turkey was revealed and will continue to be revealed in the spirit of the rule of law and democratic secularism.
On the other hand, in the recent stages of the Ergenekon investigation, one may question whether all the principles of the rule of law have been truly applied or whether there are some other political purposes behind these arrests. The jury is still out. We are following this very closely and we shall certainly report on this in our forthcoming progress report in the coming autumn.
In my view, three principles are particularly important. First of all, the democratic principles: pursuing constitutional reform, where reform of the rules governing political parties is essential in view of the experiences of last year, this year and previous years, when we have seen the pitfalls of the constitutional framework of Turkey in this regard, as pointed out by the Venice Commission of the Council of Europe.
Second, freedom of expression, which Graf Lambsdorff referred to, is the bedrock of democracy. This was discussed quite recently at the meeting of Parliament's Joint Parliamentary Committee with the Turkish Grand National Assembly. I am concerned about media freedom and its development in Turkey and we will certainly come back to this as a special section in our progress report in the coming autumn.
Yes, there has been positive progress concerning the consequences of the reform of the infamous Article 301 some one or two years ago. On the other hand, relative progress concerning Article 301 does not justify attacks on media freedom elsewhere, as has been referred to in several statements this evening.
Finally, the rule of law, which is underpinning the functioning of all society and the economy and which is the key value of the European Union: that is illustrated in the fight against terrorism, which we support, as long as it is conducted in line with the rule of law and principles of justice in the best European tradition.
So, the pace of negotiations with Turkey will essentially depend on the progress and intensity of the reforms enhancing fundamental freedoms and the rule of law in the country, in all walks of life and all corners of the country. That is the foundation of the negotiation process. Progress in the technical negotiations will depend on whether there is serious progress in, and intensity and implementation of, these reforms enhancing fundamental freedoms and human rights and democratic secularism. These are enshrined in the Treaty on European Union and in our common European values. That is the critical yardstick of Turkish progress towards the European Union.
The debate is closed.